—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 11, 1997, which, inter alia, ruled that claimant was ineligible to receive unemploy*690ment insurance benefits because he did not have sufficient weeks of covered employment to file a valid original claim.
Claimant was enrolled in a four-year residency program at New York Hospital, a teaching hospital certified to train medical school graduates in medical specialties. Claimant was trained in the specialty of pathology during his residency and received a certificate identifying him as a specialist in that field upon his completion of the program. The Unemployment Insurance Appeal Board subsequently ruled that Labor Law § 511 (15) rendered claimant ineligible for the unemployment insurance benefits he received following the completion of his residency. We affirm. Labor Law § 511 (15) provides that services rendered to an educational institution by a person who is enrolled in and regularly attends said institution do not constitute “employment” within the meaning of the Labor Law. Whether this exclusion applies depends on whether the claimant performed the work in question for the primary purpose of earning a living or of furthering his or her education (see, Matter of Mitromaras [Roberts], 122 AD2d 368, 369). Substantial evidence supports the Board’s finding that claimant worked as a resident in a teaching hospital for the specific purpose of enhancing his medical education by obtaining the training and experience that would enable him to become a pathologist. Hence, the Board’s ruling that claimant was ineligible for benefits under Labor Law § 511 (15), together with its assessment of a recoverable overpayment, will not be disturbed.
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.